DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant’s amendment and remarks filed on 7/20/2022 have been entered.  In the amendment, the specification has been amended.  Claims 3 and 10 have been amended. 
The objection to the specification has been withdrawn. 

Response to Arguments
Applicant’s arguments, see Remarks, pp. 6-8, filed 7/20/2022, with respect to the rejections of claims 1-11 under 35 U.S.C. 112(a) have been fully considered and are persuasive in view of Applicant’s amendment.  The rejections of claims 1-11 under 35 U.S.C. 112(a) have been withdrawn. 

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites a system for determining at least one attribute of an object, the system comprising: (a) a line generator comprising an optical element configured to produce a linear beam of detectable light along a first plane; (b) a photodetector tuned to detect a reflection of the linear beam from the object, the photodetector displaced from the optical element such that the photodetector detects the reflection along a second plane at an angle to the first plane; (c) a computer-implemented line detection module configured to determine at least one measure of deviation of the detected linear beam reflection from a vanishing point of the first plane; and (d) a computer-implemented analysis module configured to determine the at least one attribute from the at least one measure of deviation.
Independent claim 9 recites a method of determining at least one attribute of an object, the method comprising the steps of: (a) illuminating the object with a linear beam along a first plane; (b) detecting a reflection of the linear beam from the object along a second plane which is at an angle to the first plane; and (c) determining the at least one attribute of the object based on at least one measure of deviation of the detected linear beam reflection from a vanishing point of the first plane. 
The claimed limitations as recited in combination in independent claim 1, and as recited in combination in independent claim 9, are neither anticipated by nor found obvious over the prior art of record. 
The closest prior art, Metcalfe et al. (US 6,618,155) teaches laser triangulation for measuring boards, using a camera system that can correct for parallax in a fan of points (col. 2, line 57 to col. 3, line 8; col. 8, lines 17-39). 
However, no available prior art discloses, teaches, or fairly suggests the claimed limitations as recited in combination in independent claim 1, and as recited in combination in independent claim 9. 
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L MURPHY/Primary Examiner, Art Unit 3645